DETAILED ACTION
Applicant's submission filed on 8 April 2022 has been entered.  Claims 1, and 15-19 are currently amended; no claim is cancelled; claims 2-14 are previously presented; no claims have been added.  Claims 1-19 are pending and ready for examination.

Response to Arguments
Applicant’s arguments, see page 11, filed 8 April 2022, with respect to “Objection to the Title” have been fully considered and the examiner notes the applicant has made the appropriate corrections to overcome the objection.   
Applicant’s arguments, see page 12, filed 8 April 2022, with respect to “Interpretation of the claim under 35 U.S.C. 112(f) as containing means plus function claim recitations” have been fully considered and the examiner notes the applicant has made the appropriate corrections to overcome the interpretation.   
Applicant’s arguments, see page 12, filed 8 April 2022, with respect to “Rejection under 35 U.S.C. 112(b)” have been fully considered and the examiner notes the applicant has made the appropriate corrections to overcome the rejection.   
Applicant’s arguments, see pages 13-15, filed 8 April 2022, with respect to “Rejection under 35 U.S.C. 103” have been fully considered but they are not persuasive.  Applicant argues that Shu in view of Giles does not teach claim limitation: a display-controlling unit configured to control, using the at least one processor, such that the first information and the second information are caused to be displayed on a display unit.
The examiner respectfully disagrees.  Shu teaches acquiring first information and second information on a radio wave intensity (Shu, Fig. 1, [0034]; the node B selects from among the packets received from neighboring nodes, the node A as the send source of the packet with the highest received radio wave intensity and sends to the monitoring node via the selected node A a report packet and node A adds the identifier of its own node to the report packet that has a received radio wave intensity and relays the report packet to the monitoring node), the processor that is the basis for the acquiring unit and display-controlling unit as argued by applicant on page 12 under 35 U.S.C. 112(f) (Shu, Fig. 16, [0135]; the node includes a central processing unit).  Shu also teaches a display unit (Shu, [0076]).  Despite having the two necessary parts to carry out the claim limitation, Shu does not expressly teach the command by the central processing unit to display information on the display unit.  However, Giles teaches this command by a processor to display information on a display unit (Giles, Fig. 3, [0108]-[0109]; display data such as RSSI via the graphical user interface where Fig. 4 illustrates an example of the display).  While the information being displayed by Giles may be received signal strength indication (RSSI) instead of the radio wave intensity values that Shu acquired, a person of ordinary skill in the art at the time of the effective filing date of the invention would understand the data to be displayed is easily interchangeable with whatever data is readily available and depends on user preference.  That is to say, Giles as a reference merely teaches that it is well known in the art to control displaying information on a display unit.  The combination of Shu and Giles involves modifying the invention of Shu by adding the command to control a processor to display information on a display unit as taught by Giles in order to display to the user the status of each metric in real-time as Giles suggests in [0109] of Giles.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 26 May 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9, 12, 13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shu et al. (US 2015/0009856 A1), hereafter referred Shu, in view of Giles et al. (US 2010/0240317 A1), hereafter referred Giles.

Regarding claim 1, Shu teaches a wireless communication terminal comprising:
at least one processor (Shu, Fig. 16, [0135]; the node includes a central processing unit);
an acquiring unit configured to acquire, using the at least one processor (Shu, Fig. 16, [0135]; the node includes a central processing unit), first information on a radio wave intensity between a first communication apparatus and the wireless communication terminal (Shu, Fig. 1, [0034]; the node B selects from among the packets received from neighboring nodes, the node A as the send source of the packet with the highest received radio wave intensity and sends to the monitoring node via the selected node A a report packet and node A adds the identifier of its own node to the report packet that has a received radio wave intensity and relays the report packet to the monitoring node, where node A is the wireless communication terminal and node B is the first communication apparatus), and configured to acquire second information on a radio wave intensity between the first communication apparatus and the second communication apparatus (Shu, Fig. 1, 11, and 15, [0034], [0099]-[0103] and [0120]-[0125]; if node C is in position node C2 of Fig. 11, node C sends the report packet to Node B instead of Node A.  However, Node B adds its node ID to the report packet and relays it towards the monitoring node, in this instance Node B relays the report packet from Node C in C2 to node A after adding Node B’s ID and RSSI information. the node B selects from among the packets received from neighboring nodes, the node A as the send source of the packet with the highest received radio wave intensity and sends to the monitoring node via the selected node A a report packet and node A adds the identifier of its own node to the report packet that has a received radio wave intensity and relays the report packet to the monitoring node), wherein the first communication apparatus relays communications between the wireless communication terminal and the second communication apparatus.  (Shu, Fig. 11 and 15, [0099]-[0103] and [0120]-[0125]; node C in position C2 is the second communication apparatus, node B is the first communication apparatus, and node A is the wireless communication terminal, so node B relays communications of the report packet between node A and node C).
While Shu teaches a display-controlling unit (Shu, Fig. 16, [0135]; the node includes a central processing unit) and a display unit (Shu, [0076]), Shu does not expressly teach a display-controlling unit configured to control, using the at least one processor, such that the first information and the second information are caused to be displayed on a display unit.
However, Giles teaches a display-controlling unit configured to control, using the at least one processor, such that the first information and the second information are caused to be displayed on a display unit (Giles, Fig. 3, [0108]-[0109]; display data such as RSSI via the graphical user interface where Fig. 4 illustrates an example of the display).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Shu to include the above recited limitations as taught by Giles in order to display to the user the status of each metric in real-time (Giles, [0109]).

Regarding claim 15, Shu teaches a non-transitory computer-readable storage medium comprising a program stored thereon, the program causing at least one processor to function (Shu, [0133]; programs executed by the CPU) as:
an acquiring unit configured to acquire, using the at least one processor (Shu, Fig. 16, [0135]; the node includes a central processing unit), first information on a radio wave intensity between a first communication apparatus and the wireless communication terminal (Shu, Fig. 1, [0034]; the node B selects from among the packets received from neighboring nodes, the node A as the send source of the packet with the highest received radio wave intensity and sends to the monitoring node via the selected node A a report packet and node A adds the identifier of its own node to the report packet that has a received radio wave intensity and relays the report packet to the monitoring node, where node A is the wireless communication terminal and node B is the first communication apparatus), and configured to acquire second information on a radio wave intensity between the first communication apparatus and the second communication apparatus (Shu, Fig. 1, 11, and 15, [0034], [0099]-[0103] and [0120]-[0125]; if node C is in position node C2 of Fig. 11, node C sends the report packet to Node B instead of Node A.  However, Node B adds its node ID to the report packet and relays it towards the monitoring node, in this instance Node B relays the report packet from Node C in C2 to node A after adding Node B’s ID and RSSI information. the node B selects from among the packets received from neighboring nodes, the node A as the send source of the packet with the highest received radio wave intensity and sends to the monitoring node via the selected node A a report packet and node A adds the identifier of its own node to the report packet that has a received radio wave intensity and relays the report packet to the monitoring node), wherein the first communication apparatus relays communications between the wireless communication terminal and the second communication apparatus.  (Shu, Fig. 11 and 15, [0099]-[0103] and [0120]-[0125]; node C in position C2 is the second communication apparatus, node B is the first communication apparatus, and node A is the wireless communication terminal, so node B relays communications of the report packet between node A and node C).
While Shu teaches a display-controlling unit (Shu, Fig. 16, [0135]; the node includes a central processing unit) and a display unit (Shu, [0076]), Shu does not expressly teach a display-controlling unit configured to control, using the at least one processor, such that the first information and the second information are caused to be displayed on a display unit.
However, Giles teaches a display-controlling unit configured to control, using the at least one processor, such that the first information and the second information are caused to be displayed on a display unit (Giles, Fig. 3, [0108]-[0109]; display data such as RSSI via the graphical user interface where Fig. 4 illustrates an example of the display).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Shu to include the above recited limitations as taught by Giles in order to display to the user the status of each metric in real-time (Giles, [0109]).

Regarding claim 16, Shu teaches a wireless communication terminal comprising:
at least one processor (Shu, Fig. 16, [0135]; the node includes a central processing unit);
an acquiring unit configured to acquire, using the at least one processor (Shu, Fig. 16, [0135]; the node includes a central processing unit), first information on a radio wave intensity between a first communication apparatus and the wireless communication terminal (Shu, Fig. 1, [0034]; the node B selects from among the packets received from neighboring nodes, the node A as the send source of the packet with the highest received radio wave intensity and sends to the monitoring node via the selected node A a report packet and node A adds the identifier of its own node to the report packet that has a received radio wave intensity and relays the report packet to the monitoring node, where node A is the wireless communication terminal and node B is the first communication apparatus), and configured to acquire second information on a radio wave intensity between the first communication apparatus and the second communication apparatus (Shu, Fig. 1, 11, and 15, [0034], [0099]-[0103] and [0120]-[0125]; if node C is in position node C2 of Fig. 11, node C sends the report packet to Node B instead of Node A.  However, Node B adds its node ID to the report packet and relays it towards the monitoring node, in this instance Node B relays the report packet from Node C in C2 to node A after adding Node B’s ID and RSSI information. the node B selects from among the packets received from neighboring nodes, the node A as the send source of the packet with the highest received radio wave intensity and sends to the monitoring node via the selected node A a report packet and node A adds the identifier of its own node to the report packet that has a received radio wave intensity and relays the report packet to the monitoring node), wherein the first communication apparatus relays communications between the wireless communication terminal and the second communication apparatus.  (Shu, Fig. 11 and 15, [0099]-[0103] and [0120]-[0125]; node C in position C2 is the second communication apparatus, node B is the first communication apparatus, and node A is the wireless communication terminal, so node B relays communications of the report packet between node A and node C).
While Shu teaches a display-controlling unit (Shu, Fig. 16, [0135]; the node includes a central processing unit) and a display unit (Shu, [0076]), Shu does not expressly teach a display-controlling unit configured to control, using the at least one processor, such that the first information and the second information are caused to be displayed on a display unit.
However, Giles teaches a display-controlling unit configured to control, using the at least one processor, such that the first information and the second information are caused to be displayed on a display unit (Giles, Fig. 3, [0108]-[0109]; display data such as RSSI via the graphical user interface where Fig. 4 illustrates an example of the display).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Shu to include the above recited limitations as taught by Giles in order to display to the user the status of each metric in real-time (Giles, [0109]).

Regarding claim 17, Shu teaches a non-transitory computer-readable storage medium comprising a program stored thereon, the program causing a computer to function (Shu, [0133]; programs executed by the CPU) as:
an acquiring unit configured to acquire, using the at least one processor (Shu, Fig. 16, [0135]; the node includes a central processing unit), first information on a radio wave intensity between a first communication apparatus and the wireless communication terminal (Shu, Fig. 1, [0034]; the node B selects from among the packets received from neighboring nodes, the node A as the send source of the packet with the highest received radio wave intensity and sends to the monitoring node via the selected node A a report packet and node A adds the identifier of its own node to the report packet that has a received radio wave intensity and relays the report packet to the monitoring node, where node A is the wireless communication terminal and node B is the first communication apparatus), and configured to acquire second information on a radio wave intensity between the first communication apparatus and the second communication apparatus (Shu, Fig. 1, 11, and 15, [0034], [0099]-[0103] and [0120]-[0125]; if node C is in position node C2 of Fig. 11, node C sends the report packet to Node B instead of Node A.  However, Node B adds its node ID to the report packet and relays it towards the monitoring node, in this instance Node B relays the report packet from Node C in C2 to node A after adding Node B’s ID and RSSI information. the node B selects from among the packets received from neighboring nodes, the node A as the send source of the packet with the highest received radio wave intensity and sends to the monitoring node via the selected node A a report packet and node A adds the identifier of its own node to the report packet that has a received radio wave intensity and relays the report packet to the monitoring node), wherein the first communication apparatus relays communications between the wireless communication terminal and the second communication apparatus.  (Shu, Fig. 11 and 15, [0099]-[0103] and [0120]-[0125]; node C in position C2 is the second communication apparatus, node B is the first communication apparatus, and node A is the wireless communication terminal, so node B relays communications of the report packet between node A and node C).
While Shu teaches a display-controlling unit (Shu, Fig. 16, [0135]; the node includes a central processing unit) and a display unit (Shu, [0076]), Shu does not expressly teach a display-controlling unit configured to control, using the at least one processor, such that the first information and the second information are caused to be displayed on a display unit.
However, Giles teaches a display-controlling unit configured to control, using the at least one processor, such that the first information and the second information are caused to be displayed on a display unit (Giles, Fig. 3, [0108]-[0109]; display data such as RSSI via the graphical user interface where Fig. 4 illustrates an example of the display).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Shu to include the above recited limitations as taught by Giles in order to display to the user the status of each metric in real-time (Giles, [0109]).

Regarding claim 18, Shu teaches an information processing method performed by a computer, the information processing method comprising:
acquiring first information on a radio wave intensity between a first communication apparatus and a wireless communication terminal (Shu, Fig. 1, [0034]; the node B selects from among the packets received from neighboring nodes, the node A as the send source of the packet with the highest received radio wave intensity and sends to the monitoring node via the selected node A a report packet and node A adds the identifier of its own node to the report packet that has a received radio wave intensity and relays the report packet to the monitoring node, where node A is the wireless communication terminal and node B is the first communication apparatus);
acquiring second information on a radio wave intensity between the first communication apparatus and a second communication apparatus (Shu, Fig. 1, 11, and 15, [0034], [0099]-[0103] and [0120]-[0125]; if node C is in position node C2 of Fig. 11, node C sends the report packet to Node B instead of Node A.  However, Node B adds its node ID to the report packet and relays it towards the monitoring node, in this instance Node B relays the report packet from Node C in C2 to node A after adding Node B’s ID and RSSI information. the node B selects from among the packets received from neighboring nodes, the node A as the send source of the packet with the highest received radio wave intensity and sends to the monitoring node via the selected node A a report packet and node A adds the identifier of its own node to the report packet that has a received radio wave intensity and relays the report packet to the monitoring node), wherein the first communication apparatus relays communications between the wireless communication terminal and the second communication apparatus.  (Shu, Fig. 11 and 15, [0099]-[0103] and [0120]-[0125]; node C in position C2 is the second communication apparatus, node B is the first communication apparatus, and node A is the wireless communication terminal, so node B relays communications of the report packet between node A and node C).
While Shu teaches a display unit (Shu, [0076]), Shu does not expressly teach controlling such that the first information and the second information are caused to be displayed on a display unit.
However, Giles teaches controlling such that the first information and the second information are caused to be displayed on a display unit (Giles, Fig. 3, [0108]-[0109]; display data such as RSSI via the graphical user interface where Fig. 4 illustrates an example of the display).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Shu to include the above recited limitations as taught by Giles in order to display to the user the status of each metric in real-time (Giles, [0109]).

Regarding claim 19, Shu teaches an information processing method performed by a computer, the information processing method comprising:
acquiring first information on a communication quality of a wireless connection between a first communication apparatus that is mounted on an automobile and a wireless communication terminal (Shu, Fig. 1, [0034]; the node B selects from among the packets received from neighboring nodes, the node A as the send source of the packet with the highest received radio wave intensity and sends to the monitoring node via the selected node A a report packet and node A adds the identifier of its own node to the report packet that has a received radio wave intensity and relays the report packet to the monitoring node, where node A is the wireless communication terminal and node B is the first communication apparatus);
acquiring second information on a communication quality of a wireless connection between the first communication apparatus and a second communication apparatus (Shu, Fig. 1, 11, and 15, [0034], [0099]-[0103] and [0120]-[0125]; if node C is in position node C2 of Fig. 11, node C sends the report packet to Node B instead of Node A.  However, Node B adds its node ID to the report packet and relays it towards the monitoring node, in this instance Node B relays the report packet from Node C in C2 to node A after adding Node B’s ID and RSSI information. the node B selects from among the packets received from neighboring nodes, the node A as the send source of the packet with the highest received radio wave intensity and sends to the monitoring node via the selected node A a report packet and node A adds the identifier of its own node to the report packet that has a received radio wave intensity and relays the report packet to the monitoring node), wherein the first communication apparatus relays communications between the wireless communication terminal and the second communication apparatus.  (Shu, Fig. 11 and 15, [0099]-[0103] and [0120]-[0125]; node C in position C2 is the second communication apparatus, node B is the first communication apparatus, and node A is the wireless communication terminal, so node B relays communications of the report packet between node A and node C).
While Shu teaches a display unit (Shu, [0076]), Shu does not expressly teach controlling such that the first information and the second information are caused to be displayed on a display unit.
However, Giles teaches controlling such that the first information and the second information are caused to be displayed on a display unit (Giles, Fig. 3, [0108]-[0109]; display data such as RSSI via the graphical user interface where Fig. 4 illustrates an example of the display).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Shu to include the above recited limitations as taught by Giles in order to display to the user the status of each metric in real-time (Giles, [0109]).

Regarding claim 2, Shu in view of Giles teaches the wireless communication terminal according to claim 1 above.  Further, Shu teaches wherein the first information indicates a reception-intensity of a radio wave from the first communication apparatus at the wireless communication terminal; and the second information indicates a reception-intensity of a radio wave from the second communication apparatus at the first communication apparatus (Shu, Fig. 1, [0034]; the node B selects from among the packets received from neighboring nodes, the node A as the send source of the packet with the highest received radio wave intensity and sends to the monitoring node via the selected node A a report packet and node A adds the identifier of its own node to the report packet that has a received radio wave intensity and relays the report packet to the monitoring node).

Regarding claim 3, Shu in view of Giles teaches the wireless communication terminal according to claim 1 above.  Further, Shu teaches wherein the display-controlling unit causes the first information and the second information to be displayed on the display unit, such that a communication relation that the wireless communication terminal communicates with the second communication apparatus via the first communication apparatus is represented (Shu, Fig. 12; [0104]; a topology of the network is shown that is included in each of the received report packets).

Regarding claim 4, Shu in view of Giles teaches the wireless communication terminal according to claim 1 above.  Further, Giles teaches wherein the display-controlling unit performs control such that each of the first information and the second information are caused to be displayed as an icon (Giles, [0078]; the GUI display can have an assortment of various menus, text I/O, icons, and graphical plots).

Regarding claim 5, Shu in view of Giles teaches the wireless communication terminal according to claim 4 above.  Further, Giles teaches wherein the display-controlling unit performs control such that the first information is caused to be displayed as different icons depending on whether the first communication apparatus is a stationary relaying apparatus that is installed fixedly or a mobile relaying apparatus that is mounted on a mobile object (Giles, [0078]; the GUI display can have an assortment of various menus, text I/O, icons, and graphical plots.  Having different icons for different conditions is inherently an obvious design choice by the programmer of a GUI).

Regarding claim 6, Shu in view of Giles teaches the wireless communication terminal according to claim 1 above.  Further, Giles teaches wherein the display-controlling unit performs control such that the first information is caused to be displayed in different manners depending on whether the first communication apparatus is a stationary relaying apparatus that is installed fixedly or a mobile relaying apparatus that is mounted on a mobile object (Giles, [0078]; the GUI display can have an assortment of various menus, text I/O, icons, and graphical plots.  Having different manners of displaying information for different conditions is inherently an obvious design choice by the programmer of a GUI).

Regarding claim 7, Shu in view of Giles teaches the wireless communication terminal according to claim 1 above.  Further, Shu teaches wherein the first communication apparatus is a mobile relaying apparatus (Shu, [0106]-[0107]; nodes can frequently move).

Regarding claim 9, Shu in view of Giles teaches the wireless communication terminal according to claim 7 above.  Further, Shu teaches wherein the acquiring unit acquires movement-related information related to movements of the first communication apparatus; and the display-controlling unit causes the first information to be displayed on the display unit by using the movement-related information (Shu, [0109]-[0118]; the path information added to the report packet that also tracks the highest RSSI value for the packet creates a topology in which distance and direction of the nodes can be calculated by the separation detecting unit in the monitoring node and recorded in the report packet).

Regarding claim 12, Shu in view of Giles teaches the wireless communication terminal according to claim 1 above.  Further, Shu teaches wherein the second communication apparatus relays communications between the first communication apparatus and a third communication apparatus; the acquiring unit acquires third information on a radio wave intensity between the second communication apparatus and the third communication apparatus; and the display-controlling unit performs control such that the first information, the second information, and the third information are caused to be displayed on the display unit (Shu, Fig. 11, [0099]; Node C3 represents a node that is one hop further removed so would have to communicate via node B to reach node A).

Regarding claim 13, Shu in view of Giles teaches the wireless communication terminal according to claim 1 above.  Further, Giles teaches wherein the display unit comprises a first display area and a second display area with an area larger than the first display area; and the display-controlling unit performs control such that the first information and the second information are caused to be displayed on the first display area (Giles, Fig. 4; displays multiple display areas of different sizes).

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Shu in view of Giles as applied to claims 7 and 9 above, and further in view of Zhuang et al. (US 2019/0239137 A1), hereafter referred Zhuang.

Regarding claim 8, Shu in view of Giles teaches the wireless communication terminal according to claim 7 above.  While Shu teaches an ad hoc network (Shu, [0099]), Shu in view of Giles does not expressly teach wherein the first communication apparatus is a vehicle having a relay function.
However, Zhuang teaches wherein the first communication apparatus is a vehicle having a relay function (Zhuang, Fig. 1, [0033]; ad hoc networks could be vehicular ad hoc networks where the nodes may be on a vehicle like an unmanned aerial vehicle (UAV)).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Shu in Giles to include the above recited limitations as taught by Zhuang in order to improve the safety and efficiency of vehicle transportation (Zhuang, [0002]).

Regarding claim 10, Shu in view of Giles teaches the wireless communication terminal according to claim 9 above.  While Shu teaches using relative positions and directions of the nodes, Shu in view of Giles does not expressly teach wherein the movement-related information comprises moving speed information related to a moving speed of the first communication apparatus; and the display-controlling unit causes the first information to be displayed on the display unit, such that the moving speed of the first communication apparatus is represented.
However, Zhuang teaches wherein the movement-related information comprises moving speed information related to a moving speed of the first communication apparatus; and the display-controlling unit causes the first information to be displayed on the display unit, such that the moving speed of the first communication apparatus is represented (Zhuang, [0050]; information such as velocities and positions of nodes in the network).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Shu in Giles to include the above recited limitations as taught by Zhuang in order to improve the safety and efficiency of vehicle transportation (Zhuang, [0002]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shu in view of Giles as applied to claim 1 above, and further in view of Mizukoshi (US 2010/0046416 A1).

Regarding claim 11, Shu in view of Giles teaches the wireless communication terminal according to claim 1 above.  Shu in view of Giles does not expressly teach wherein the second communication apparatus is a wireless base station.
However, Mizukoshi teaches wherein the second communication apparatus is a wireless base station (Mizukoshi, [0006]; radio base station).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Shu in Giles to include the above recited limitations as taught by Mizukoshi in order to switch between different networks (Mizukoshi, [0002]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shu in view of Giles as applied to claim 1 above, and further in view of Siomina (US 2014/0080506 A1).

Regarding claim 14, Shu in view of Giles teaches the wireless communication terminal according to claim 1 above.  Shu in view of Giles does not expressly teach wherein the first communication apparatus is connected, as a secondary cell, with the wireless communication terminal.
However, Siomina teaches wherein the first communication apparatus is connected, as a secondary cell, with the wireless communication terminal (Siomina, [0059]; a radio network node which is a node that has its own network address, like nodes in an ad hoc network may create their own cell including secondary cells).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Shu in Giles to include the above recited limitations as taught by Siomina in order to provide additional radio resources in the uplink and downlink (Siomina, [0037]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for references that specify these networks involving automobiles.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODRICK MAK whose telephone number is (571)270-0284. The examiner can normally be reached Monday - Friday 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M./Examiner, Art Unit 2416   

/AJIT PATEL/Primary Examiner, Art Unit 2416